Case 2:20-cv-08035-SVW-JPR Document 160-13 Filed 05/18/21 Page 1 of 6 Page ID
                                 #:3582




                       Exhibit 8
     Case 2:20-cv-08035-SVW-JPR Document 160-13 Filed 05/18/21 Page 2 of 6 Page ID
                                      #:3583
Liu, Hong (Henry)
From:                       Liu, Hong (Henry)
Sent:                       Friday, December 22, 2017 3:43 PM
To:                         Recht, Philip R.
Subject:                    RE: [EXTERNAL] Outstanding invoices


Phil: You have been a great partner and friend. Let’s move forward on this existing project. With all best holiday
wishes. henry

From: Recht, Philip R.
Sent: Friday, December 22, 2017 3:32 PM
To: Liu, Hong (Henry)
Subject: Re: [EXTERNAL] Outstanding invoices

Great and great job in reviving this relationship. Looking forward to lots of interesting work going forward. Happy
holidays.

Sent from my iPhone

On Dec 22, 2017, at 12:09 PM, Liu, Hong (Henry) <HLiu@mayerbrown.com> wrote:

        Excellent. Moving forward as planned. I will execute it and send back to the top management cc you and
        our team. All the best. Henry

        On Dec 22, 2017, at 21:06, Recht, Philip R. <PRecht@mayerbrown.com> wrote:


                FYI.
                Sent from my iPhone

                Begin forwarded message:

                        From: Amanda Walker <Amanda.Walker@ff.com>
                        Date: December 22, 2017 at 11:57:29 AM PST
                        To: "Recht, Philip R." <PRecht@mayerbrown.com>
                        Cc: Lillian Xu <Lillian.Xu@ff.com>, "Jerry Wang (FF China)"
                        <Jerry.Wang@ff.com>
                        Subject: RE: [EXTERNAL] Outstanding invoices

                        Great, thank you Philip. Attached please also find the supplemental
                        engagement letter that one of your colleagues had requested back in
                        October to reinitiate the engagement.

                        Best,
                        Amanda

                        From: Recht, Philip R. [mailto:PRecht@mayerbrown.com]
                        Sent: Friday, December 22, 2017 11:16 AM
                        To: Amanda Walker <Amanda.Walker@ff.com>
                        Cc: Lillian Xu <Lillian.Xu@ff.com>
                        Subject: Re: [EXTERNAL] Outstanding invoices
                                                            1




                                                                                                                     HLIU003707
Case 2:20-cv-08035-SVW-JPR Document 160-13 Filed 05/18/21 Page 3 of 6 Page ID
                                 #:3584

             Amanda—good news. I’ll be gone all next week but will see if we can get
             started on the work in my absence. Will let you know shortly. Phil.

             Sent from my iPhone

             On Dec 22, 2017, at 11:05 AM, Amanda Walker
             <Amanda.Walker@ff.com> wrote:

                    Hi Phil – We received approval to wire the $197,268,
                    and I am working with the accounting crew we have left
                    in the office to have that wire out today. Our accounting
                    team is also entering that previously uninvoiced $19K in
                    the system, so that additional payment may not go out
                    until after the holiday but I am told it is on their radar
                    and will be paid as well.

                    Attached is a spreadsheet I started with the different
                    preliminary categories of information that we are trying
                    to obtain regarding these 10 states, and my initial
                    research. As we briefly discussed during our call, the
                    main questions that we initially have are:

                            -   Can we operate a direct sales model in
                                these 10 states?
                            -   As an alternative, what are the key dealer
                                franchise model pros/cons in these 10
                                states? (I know this is a very broad question
                                but we are really just looking for a high level
                                overview).
                            -   Can we mix and match a direct sales and
                                dealer franchise model within state
                                borders, i.e. can we open flagship FF direct
                                sales stores in LA and SF, while still offering
                                dealer franchises for sale in California?
                            -   Can we offer an equity stake in Faraday to a
                                franchisee as an additional incentive to
                                purchase a Faraday franchise?
                            -   Can we offer franchisees a web platform as
                                an additional sales tool (that links to our
                                main FF website)? An overview of any key
                                auto internet sales laws in these states
                                would also be very helpful.

                    Please let me know if you have any further questions
                    about these initial inquiries. We were hoping to get
                    some preliminary information during the week of Jan. 2,
                    but please let us know if you have any concerns in light
                    of the holiday.

                    Best,
                    Amanda
                    _________________________
                                                2




                                                                                       HLIU003708
Case 2:20-cv-08035-SVW-JPR Document 160-13 Filed 05/18/21 Page 4 of 6 Page ID
                                 #:3585

                  Faraday Future

                  Amanda Walker
                  Corporate Counsel, Legal
                  +1 858 736 6978

                  18455 S Figueroa St,
                  Gardena, CA 90248

                  FF.com

                  From: Recht, Philip R.
                  [mailto:PRecht@mayerbrown.com]
                  Sent: Thursday, December 21, 2017 2:52 PM
                  To: Amanda Walker <Amanda.Walker@ff.com>
                  Subject: RE: [EXTERNAL] Outstanding invoices

                  Amanda—The wire instructions are attached
                  above. As I mentioned, I’ll be out of town starting
                  tomorrow. But, you can reach me by email and cell
                  phone while I’m away. So, don’t hesitate to get in
                  touch if you have additional questions, etc. I hope
                  this all works out so we can resume our work
                  together. Thanks. Phil.

                  From: Amanda Walker [mailto:Amanda.Walker@ff.com]
                  Sent: Thursday, December 21, 2017 2:12 PM
                  To: Recht, Philip R.
                  Subject: RE: [EXTERNAL] Outstanding invoices

                  Hi Phil – Sorry I missed your call. I am still working on
                  getting the necessary internal sign offs before these
                  payments can be issued but I should have more
                  information shortly. That would be great if you could
                  send me wire instructions in the meantime.

                  Best,
                  Amanda

                  From: Recht, Philip R.
                  [mailto:PRecht@mayerbrown.com]
                  Sent: Wednesday, December 20, 2017 12:21 PM
                  To: Amanda Walker <Amanda.Walker@ff.com>
                  Subject: [EXTERNAL] Outstanding invoices

                  Amanda—Very good to meet by phone this
                  morning. I look forward to resuming our work for
                  Faraday. As we discussed, however, there are a
                  number of outstanding invoices from our firm that
                  must be paid before the firm will allow us to
                                               3




                                                                              HLIU003709
Case 2:20-cv-08035-SVW-JPR Document 160-13 Filed 05/18/21 Page 5 of 6 Page ID
                                           #:3586
                    recommence. I’ve attached the invoices above. As
                    you will see, the invoices represent two separate
                    lines of work, as follows:

                  1. Regulatory work—This is the work that I was
                  involved in and that we discussed this morning. As
                  you will see, there are two bills. The first is for
                  $52,500, which represents our work on the first
                  phase of the project. The second is for $19,914,
                  which represents our work on the second, but as
                  yet unfinished, phase of the project. (Your
                  predecessor attorneys had asked us to hold off
                  sending Faraday the bill for our time on the second
                  phase until the first bill was paid. So, we had not
                  previously sent this bill to Faraday.) Together, the
                  bills add up to $72,414.

                  2. Employment work—There are three invoices for
                  this work, which was overseen by Maureen
                  Gorman, a labor and employment partner in our
                  Palo Alto office. I have only a rudimentary
                  understanding of the nature of the project. So, if
                  you wish to know more about its origins and
                  content, you may wish to contact Maureen
                  directly. The three invoices amount to $154,768 in
                  total. However, we have a $10,000 security
                  deposit retainer from Faraday that could be
                  applied, thus reducing the amount owing to
                  $144,768.

                  Should you have any questions about these
                  invoices, please don’t hesitate to get in touch.
                  Thanks. Phil.


                  Philip R. Recht
                  Mayer Brown LLP
                  350 S. Grand Avenue, 25th Floor
                  Los Angeles, CA 90071
                  Direct: 213 229-9512
                  Main: 213 229-9500
                  Mobile: 310 493-9781
                  Fax: 213 625-0248
                  PRecht@mayerbrown.com




                  _____________________________________________
                  _____________________________
                                            4




                                                                           HLIU003710
Case 2:20-cv-08035-SVW-JPR Document 160-13 Filed 05/18/21 Page 6 of 6 Page ID
                                 #:3587


                    This email and any files transmitted with it are intended
                    solely for the use of the individual or entity to whom
                    they are addressed. If you have received this email in
                    error please notify the system manager. If you are not
                    the named addressee you should not disseminate,
                    distribute or copy this e-mail.



                    <DS_FFPar State Comparison.xlsx>
       <Mayer Brown_FF Supplemental Engagement (12.22.17).pdf>




                                                5




                                                                                HLIU003711
